COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00199-CR


VICTOR MARTINEZ                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                          STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      The trial court granted Appellant Victor Martinez’s motion for new trial after

adjudicating him guilty of aggravated assault with a deadly weapon. An order

granting a motion for new trial restores a case to its position before the former

trial, and there is no longer a judgment in place. See Tex. R. App. P. 21.9(b).

Absent a judgment of conviction, we have no jurisdiction over this appeal. See


      1
       See Tex. R. App. P. 47.4.
McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.)

(holding that appellate court generally has jurisdiction to consider an appeal by a

criminal defendant only when there has been a judgment of conviction).

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

43.2(f); Hicks v. State, Nos. 05-11-01341-CR, 05-11-01342-CR, 2011 WL
6119122, *1 (Tex. App.—Dallas Dec. 9, 2011, no pet.) (mem. op., not designated

for publication) (dismissing appeal after trial court adjudicated appellant’s guilt

but then granted new trial).

                                            PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 1, 2013




                                        2